Fill in this information to identify your case:

Debtor 1 ANTHONY SCOTT LEVANDOWSKI

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Northern District of California

Case number _20-30242

(If known)

(J Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
WW No

U) Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119)

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they a true and correct.
A A ; we aD

if /
/

Signature of Debtor 1 Signature of Debtor 2

 

 

pate 03/18/2020 Risin

MM/ DD / YYYY MM/ DD / YYYY

Official Fome6De2O-30242 Doc# 16 PatarktioBAbe/odd individtalOebtGS/SheadeB 2:39:42 Page 1 of 1
